Citation Nr: 9934285	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  99-08 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of fractures 
of the left tibia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sisters


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to July 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which denied service connection 
for residuals of fractures of the left tibia.  A personal 
hearing was held before an RO hearing officer in April 1999.  
A videoconference hearing was held before a member of the 
Board in October 1999.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for residuals of 
fractures of the left tibia.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for residuals of fractures of the left 
tibia.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 14, 1963 to July 
9, 1963.  A review of his service medical records shows that 
on medical examination performed for induction purposes in 
May 1963, the examiner noted that the veteran had a well-
healed 18-inch surgical scar on his lower left leg.  His 
lower extremities were otherwise listed as normal, and he was 
found qualified for induction.  In a May 1963 report of 
medical history, the veteran denied a history of bone, joint 
or other deformity, and a "trick" or locked knee.  He 
stated that he had never had an operation, had never been 
treated in a hospital, and denied having any illness or 
injury other than those already noted.

A May 21, 1963 treatment note shows that the veteran 
complained of severe pains in his left leg when running.  He 
reported that he fractured his left tibia four times, most 
recently five years ago.  He stated that on that occasion, he 
received a bone graft.  He said that prior to entering 
service, he worked in an office and had occasional leg pain.  
Orthopedic follow-up was planned, and the veteran was placed 
on a duty limitation with no physical training for two weeks.  
A treatment note dated in early June 1963 shows that the 
veteran missed his appointment at the orthopedic clinic, and 
continued to complain of leg trouble.  On examination, he had 
good-appearing functional results, and motor strength and 
pulses were "OK."  A physical therapy note dated the same 
day indicated that the veteran was "unable to cut it" and 
had pain in his mid-leg.  The examiner opined that there was 
a good union but there was definitely a malunion.  

A Medical Evaluation Board (MEB) examination report shows 
that the veteran reported a history of four separate 
fractures of the distal left tibia, with the last fracture 
occurring five or six years previously.  The last fracture 
was treated with closed reduction and casting.  He stated 
that his third fracture was treated with a sliding bone 
graft.  He said that prior to service he was unable to walk 
quickly, run, or participate in sports, and that he worked in 
an office.  He stated that since induction into service, he 
was unable to keep up with his training unit, had multiple 
visits to the outpatient department and underwent an 
unsuccessful course of physical therapy.  The examiner noted 
that the veteran walked with a mild limp of the left lower 
extremity.  On examination of the left lower extremity, there 
was a scar over the anterior tibia extending from the tibial 
tubercle to the ankle.  There was 20 degrees of varus 
angulation to the distal left lower extremity, and 10 degrees 
of posterior angulation of the distal tibia.  An X-ray study 
of the left lower extremity showed an intact knee, and a 
well-healed old fracture of the junction of the middle and 
distal thirds of the left tibia and fibula.  The distal tibia 
was in approximately 15 degrees of varus angulation and 10 
degrees of posterior angulation.  The diagnosis was malunion 
of fracture, left tibia, secondary to old trauma, existing 
prior to service and not incurred in the line of duty.  The 
examiner indicated that the veteran did not meet induction 
standards and recommended that he be processed for separation 
from service.  

On medical examination performed for MEB purposes in mid-June 
1963, the examiner noted a malunion of the left tibia in 
varus angulation, and a scar of the anterior left tibia from 
the tubercle to the ankle.  The examiner diagnosed a malunion 
of fracture, left tibia, secondary to old trauma, existing 
prior to service and not incurred in the line of duty.  The 
veteran's physical profile (PULHES) included L-3 for the 
lower extremities, indicating a defect resulting in moderate 
interference with function.  The veteran was determined to be 
qualified for further military duty.  In June 1963, the 
veteran signed an Application for Discharge, which indicated 
that he had been advised that he met retention standards and 
could remain on active duty, but had the right to elect 
discharge as he was not physically fit for induction.

A report of Medical Board proceedings dated in late June 1963 
diagnosed a malunion of fracture, left tibia, secondary to 
old trauma, existing prior to service and not incurred in the 
line of duty, and indicated that the veteran's disability was 
not aggravated by active duty.  The veteran's DD Form 214 
indicates that he was honorably discharged from service on 
the basis that he did not meet medical fitness standards at 
time of induction.

There are no post-service medical records reflecting 
treatment for a left leg disability.

In November 1998, the veteran submitted a claim for service 
connection for residuals of fractures of the left leg, which 
he said were aggravated by military service.  He reported 
that he was treated for a left leg injury by Dr. J. Hamrick 
in 1960, and by Dr. R. "Maybin" in July 1963.

By letters dated in December 1998, the RO wrote to Drs. 
Hamrick and Maybin, and requested copies of medical records 
of treatment of the veteran from the 1960s to the present.  
The RO also wrote to the veteran and requested his assistance 
in obtaining such records.

The RO received a letter from the veteran in December 1998.  
In this letter, the veteran stated that Dr. Hamrick was dead 
and Dr. "Mayben" was terminally ill, but he would attempt 
to obtain medical records reflecting their treatment.  He 
said that at the time of his induction into military service, 
there was a metal pin inside his left leg, and there was a 
scar from his ankle to his knee.  He stated that shortly 
before his discharge from military service, a copy of his X-
ray studies was given to the Medical Holding Detachment at 
Fort Gordon.  He enclosed a photocopy of a March 1962 
Statement of Acceptability (DD Form 62), indicating that he 
was found fully acceptable for induction into military 
service.  He also enclosed copies of military pay vouchers 
and other service personnel records.  In a subsequent letter 
from the veteran received in December 1998, he stated that 
Dr. Hamrick was dead, and that he had contacted his practice, 
Shelby Surgical Associates, which indicated that no medical 
records were available, and recommended that he contact the 
Cleveland Memorial Hospital.  He stated that a representative 
from Dr. Mayben's office told him that they had no records 
from the period in question.
 
In December 1998, medical records dated from 1975 to 1985 
were received from Dr. Maybin's office.  Such records are 
negative for treatment of a left leg disability.

By a letter dated in January 1999, the veteran reiterated 
many of his assertions, and said that on induction to 
military service, he informed military personnel of his 
history of left leg fractures and submitted X-ray studies and 
a note from Dr. Hamrick, but was nonetheless inducted into 
military service.  He said that within days after he entered 
military service, he was transferred to a Medical Holding 
Detachment, and was later discharged for not meeting medical 
fitness standards upon induction.  He said he currently had 
constant trouble with his knee, which sometimes swelled to 
the size of a basketball.

By a letter dated in January 1999, a secretary from Dr. 
Hamrick, Jr.'s office indicated that there were no records 
reflecting treatment of the veteran.  She suggested that the 
veteran might have been treated by Dr. Hamrick, Sr., who was 
associated with Shelby Surgical Associates.

By a letter dated in March 1999, the veteran stated that he 
contacted the Cleveland Regional Medical Center and requested 
that they provide his medical records to the RO.  No records 
from this facility were received.  In a subsequent letter 
dated in March 1999, the veteran reiterated his assertion 
that his left leg disability was aggravated by military 
service.

By a letter dated in April 1999, the veteran's father stated 
that the veteran fractured his left leg five times prior to 
service, most recently in 1954.  He said he was amazed that 
the veteran was accepted into service, and asserted that the 
left leg condition was worse after the veteran's military 
service.

At an April 1999 RO hearing, the veteran reiterated many of 
his assertions.  His representative stated that although he 
had a left leg disability prior to service, he only had 
occasional left leg pain prior to service, which he treated 
with pain medication.  He asserted that his left leg 
disability was aggravated by service, resulting in continuous 
and severe pain.  The veteran testified that after he entered 
military service and began basic training, his leg pain 
worsened and he was unable to keep up with everyone else due 
to his leg pain.  He stated that he participated in basic 
training for three weeks before he was referred to a doctor 
and placed on a medical profile.  He said he was placed in a 
medical holding detachment and still experienced leg pain, 
but it gradually got better.  He stated that after separation 
from service he had occasional problems with his left leg, 
and that his pain was more frequent and more severe than 
before his entry into service.  One of his sisters testified 
that she did not recall the veteran complaining about a lot 
of left leg pain prior to service.  Both sisters collectively 
testified to the effect that after service, the veteran 
complained of left leg pain and was limited in his activities 
as a result of his left leg condition.  The veteran testified 
that currently, his left leg would swell and he had to wear a 
brace, and said that he went to the doctor "whenever I need 
to go," and occasionally had fluid drawn from his knee.  He 
said he only took over-the-counter medication for his 
condition.  He stated that after service he had no operations 
on his left leg, and that he worked primarily at sedentary 
jobs.

By a letter received in May 1999, the veteran's former spouse 
said that she was married to the veteran from 1960 to 1971.  
She stated that prior to service, the veteran was very active 
and raised cattle on a part-time basis in addition to his 
job, which required some office work and some field work.  
She said that prior to service, he very seldom complained of 
his leg, and that after service the leg condition was worse, 
and he was much less active.  She said the veteran spent 
hundreds of dollars on over-the-counter medication, knee 
braces, and ace bandages.  She stated that the veteran told 
her he waited to file a claim for disability compensation 
because a military officer told him to wait until he was old 
enough to retire.

By a statement dated in May 1999, the veteran said that he 
did not recall signing a request for discharge, and asserted 
that such request either did not exist or was obtained by 
duress.

At an October 1999 Board videoconference hearing, the veteran 
and his sister reiterated many of their assertions.  The 
veteran stated that prior to service, he had five fractures 
of his left leg, and that he had very few problems with the 
leg, with only occasional pain.  He said he never took pain 
medication for the leg condition prior to service.  He stated 
that on his third day of service, he had tremendous pain in 
his leg which kept worsening, and never improved.  He said 
that immediately after service, he had leg problems for about 
a month, and "then I went back to work and it gradually 
developed that it pretty well got over it."  He then said 
that after service, he had occasional leg pain which was 
worse than the pain he had prior to service, which 
necessitated the wearing of a knee brace and ace bandages, 
and for which he took pain medication.  He said he started 
wearing ace bandages and a knee brace within two months after 
separation from service.  He testified that he never 
experienced knee swelling prior to service, that it first 
swelled in service, and that it occasionally swelled at 
present.  He said he was not currently receiving treatment 
for a left leg condition as he could not afford to do so, and 
that he used over-the-counter medication.  The veteran's 
sister stated that the veteran had leg problems since he was 
five years old, but he never had to do strenuous work or 
stand on his feet for extended periods of time, and it the 
condition did not bother him too much.  She said that the 
veteran's military service aggravated the condition, and that 
the veteran complained of his condition more frequently after 
service.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service. This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran claims service connection for residuals of 
fractures of the left tibia which he asserts were aggravated 
during military service.   His claim presents the threshold 
question of whether he has met his initial burden of 
submitting evidence to show that his claim is well grounded, 
meaning plausible.  If he has not presented evidence that his 
claim is well grounded, there is no duty on the part of the 
VA to assist him with his claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136 (1994).  For the veteran's claim for service connection 
to be plausible or well grounded, it must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Orthopedic residuals of fractures of the left tibia were not 
objectively noted on the service entrance examination in May 
1963, although the examiner noted the presence of a well-
healed surgical scar.  On an accompanying medical history 
form, the veteran failed to disclose an extensive preservice 
history of left tibia fractures and related treatment.  In 
any event, clear and unmistakable evidence demonstrates, and 
the veteran concedes, preservice left tibia fractures.  The 
presumption of soundness on entrance into service is rebutted 
as to this condition.

As the left leg condition preexisted service, service 
connection may be granted only if the condition was 
aggravated by service.  For a finding of aggravation, there 
must be an increase in severity of the underlying condition 
during service, not just intermittent flare-ups of symptoms.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The service medical records show that in May 1963, within one 
week after entering service, he was treated for complaints of 
left leg pain and placed on light duty.  On examination of 
the left lower extremity in June 1963, there was a scar over 
the anterior tibia extending from the tibial tubercle to the 
ankle.  There was 20 degrees of varus angulation to the 
distal left lower extremity, and 10 degrees of posterior 
angulation of the distal tibia.  An X-ray study of the left 
lower extremity showed an intact knee, and a well-healed old 
fracture of the junction of the middle and distal thirds of 
the left tibia and fibula.  The distal tibia was in 
approximately 15 degrees of varus angulation and 10 degrees 
of posterior angulation.  The diagnosis was malunion of 
fracture, left tibia, secondary to old trauma, existing prior 
to service and not incurred in the line of duty.  

On MEB medical examination performed in mid-June 1963, the 
examiner noted a malunion of the left tibia in varus 
angulation, and a scar of the anterior left tibia from the 
tubercle to the ankle.  The examiner diagnosed a malunion of 
fracture, left tibia, secondary to old trauma, existing prior 
to service and not incurred in the line of duty.  The 
veteran's physical profile included L-3 for the lower 
extremities, indicating a defect resulting in moderate 
interference with function.  The veteran was determined to be 
qualified for further military duty.  In June 1963, the 
veteran signed an Application for Discharge.  A report of 
Medical Board proceedings dated in late June 1963 diagnosed a 
malunion of fracture, left tibia, secondary to old trauma, 
existing prior to service and not incurred in the line of 
duty, and indicated that the veteran's disability was not 
aggravated by active duty.  The veteran was discharged from 
service in early July 1963 on the basis that he did not meet 
medical fitness standards at the time of induction.  The 
service medical records do not suggest that the preservice 
left leg condition was permanently worsened in service.

There are no postservice medical records indicating treatment 
or a diagnosis of a left leg disability.

Under the circumstances of this case, for there to be a well-
grounded claim for service connection for residuals of left 
tibia fractures, the veteran would have to submit competent 
medical evidence linking his current disability to service by 
way of aggravation.  Caluza, supra.  The veteran has 
submitted no medical evidence that his current disability was 
caused by purported aggravation of the preservice condition.  
The veteran, his family, and his representative have asserted 
that his residuals of fractures of the left tibia were 
aggravated during his period of active service.  As  laymen, 
they are not competent to render an opinion regarding 
diagnosis or etiology and their statements do not serve to 
make the claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

In the absence of competent medical evidence of causality, as 
described above, the claim for service connection for 
residuals of fractures of the left tibia is implausible, and 
the claim must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a). 


ORDER

Service connection for residuals of fractures of the left 
tibia is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

